Title: David Colden: Remarks on Nollet’s Letters, [4?] December 1753
From: Colden, David
To: 


Decr. [4?] 1753
In considering the Abbe Nolet’s Letters to Mr. Franklin I am oblidged to pass by all the experiments which are made with or in bottles hermetically Sealed, or exhausted of Air because not being able to repeat the experiments I could not second any thing which occurs to me thereon by experimental proofe. Wherefore the first point of which I can dare to give my opinion is in the Abbe’s 4th Letter page 66 where he undertakes to prove that the Electric Matter passes from one Surface to another thro’ the entire thickness of the Glass; he takes Mr. Franklin’s Experiment of the Magical picture, and writes thus of it, “When you Electrize a Pane of Glass coated on each side with Metal, it is evident that whatever is placed on the side opposite to that which receives the Electricity from the Conductor, receives also an evident Electrical Virtue” which Mr. Franklin says, is that equal quantity of Electric matter driven out of this side by what is received from the conductor on the other side, and which will continue to give an Electrical virtue to any thing in contact with it till it is entirely discharged of its electrical fire; to which the Abbé thus objects. “Tell me, says he, I pray you, how much time is necessary for this discharge? I can assure you that after having mentain’d the Electrisation for hours, this surface, which ought, it seems to me, to be entirely destitute of its Electric matter, considering either the vast number of sparkes that were drawn from it, or the time that it had been exposed to the action of the expulsive cause, this surface, I say, appear’d rather better Electrised and more proper to produce all the effects of an actual Electric body” page 68. The Abbé does not tell us what those effects were; all the effects I could never observe, and those that are to be observed can easily be accounted for by supposing that side to be entirely destitute of Electric matter; The most sensible effect of a body charged with electricity is that when you present your finger to it a spark will issue from it to your finger. Now when a Phiol prepared for the Lyden experiment is hung to the Gun barrel or prime Conductor, and you turn the Globe in order to charge it, as soon as the Electric matter is excited you can observe a spark to issue from the external surface of the phiol to your finger, which Mr. Franklin says is the natural electric matter of the Glass driven out by that received by the iner surface from the conductor, if it be only drawn out by sparkes a vast number of them may be drawn, but if you take hold of the external surface with your hand, the phiol will soon receive all the Electric matter it is capable of and the outside will then be entirely destitute of its Electric matter and no spark can be drawn from it by the finger. Here then is a want of that effect which all bodies charged with electricity have. Some of the effects of an Electric body which I suppose the Abbe has observed in the external surface of the phiol are that all light bodies are attracted by it, this is an effect which I have constantly observed but do not think it proceeds from an attractive quality in the external surface of the phiol, but in those light bodies themselves which appear to be attracted by the phiol. It is a constant observation that when one body has a greater charge of Electric matter in it than another that is in proportion to the quantity they will hold this body will attract that which has less: Now I suppose and it is a part of Mr. Franklins system that all those light bodies which appear to be attracted have more electric matter in them than the external surface of the phiol has, wherefore they endeavour to attract the phiol to them, which is too heavy to be moved by the small degree of force they exert, which yet being greater than their own weight moves them to the Phiol. The following Experiment will help the imagination in conceiving this, viz, Suspend a Cork ball or a Feather by a silk thread and electrise it, then bring this ball nigh to any fixed body, and it will appear to be attracted by that body for it will fly to it; now by the consent of all Electricians the attractive cause is in the ball it self which appears to be attracted and not in the fixed body to which it flies. This is a simular case with the apparent attraction of Light bodies to the external surface of a charged Phiol.
The Abbe says in page 69 that he can Electrise 100 men standing on wax if they hold hands and one of them touch one of these surfaces with the end of his finger, this I know he can do while the Phiol is charging, but after the Phiol is charged I am as certain he cannot. That is, hang the Phiol to the Conductor and let a man standing on the floor touch the coating with his finger, while the globe is turned, till the electrical matter spews out of the hook of the Phiol or some part of the conductor, which I take to be the certainest sign that the Phiol has received all the Electric matter it can, after this appears let the man who before stood on the floor step on a Cake of wax, where he may stand for hours and the Globe all that time turned, and yet have no appearance of being electrised. After the electric matter was spewed out as above from the hook of a Phiol, prepared for the Leiden Expt. I hung another Phiol in like manner prepared to a hook, fixed in the coating of the first, and held this other Phiol in my hand, now if there was any electric matter transmitted thro’ the Glass of the first Phiol the second one would certainly receive and collect it, but having kept the Phiols in this situation for a considerable time during which the globe was continually turned, I could not perceive that the second Phiol was in the least charged, for when I touched the hook with my finger as in the Lyden Experiment I did not feel the least commotion, nor perceive any spark to issue from the hook. I likewise made the following Experiment. Having charged two Phiols prepared for the Lyden Experiment thro their hooks, two persons took each one of these Phiols in their hand, one held his Phiol by the coating, the other by the hook, which he could do by removing the communication from the bottom of it before he took hold of it by the hook; these persons placed themselves one on each side of me, while I stood on a Cake of wax and took hold of the hook of that Phiol which was held by its coating (upon which a small spark issued, but the Phiol was not discharged as I stood on wax) keeping hold of the hook I touched the coating of that Phiol which was held by its hook, with my other hand, upon which there was a large spark to be seen between my finger and the coating, and both Phiols were instantly discharged.
If the Abbe’s opinion be right that the exterior Surface communicating with the Coating is charged, as well as the interior communicating with the hook How can I who stand on wax discharge both these Phiols, when it is well known, I could not discharge one of them singly, nay suppose I have drawn the electric matter from both of them, what becomes of it, for I appear to have no additional quantity in me when the experiment is over, and I have not stir’d off the Wax, wherefore this experiment fully convinces me that the exterior surface is not charged and not only so but that it wants as much electric Matter as the interior surface has of excess, for by this supposition, which is a part of Mr. Franklin’s System, the above experiment is easily accounted for, as follows,

when I stand on a Cake of Wax my body is not capable of receiving all the Electric matter, from the hook of one Phiol, which it is ready to give; neither can my body give as much to the coating of the other Phiol as it is ready to take, when one is only applied to me, but when they are both applied, the coating takes from me what the hook gives: Thus I receive the fire, from the first Phiol, at B, the exterior surface of which is supplied from the hand at A; I give the fire to the 2nd Phiol at C whose inner surface is discharged by the hand at D, this discharge at D may be made evident by receiving that fire into the hook of the third Phiol, which is don thus, in place of taking the hook of the 2nd Phiol in your hand run the wire of a 3d Phiol prepared as for the Lyden Experiment thro it, and hold this 3d Phiol in your hand, the 2nd one hanging by the ends of the hooks run thro each other. When the experiment is performed this 3d Phiol receives the fire at D and will be charged. When this Experiment is considered I think it must fully prove that the exterior surface of a charged Phiol wants electrical matter while the interior surface has an excess of it. One thing more worthy of notice in this experiment is that I feel no commotion or Shock in my Arms, tho so great a quantity of electric Matter passes thro’ them instanteniously; I only feel a pricling in the ends of my fingers. This makes me think the Abbe is mistaken’d when he says that there is no other difference between the shock felt in performing the Lyden Experiment, and the prickling felt on drawing simple sparkes, than that of greater to less; In the last experiment as much electric matter went thro my arms as would have given me a very sensible shock had there been an immediate communication by my Arms from the hook to the coating of the same Phiol because when it was taken into a 3d Phiol and that Phiol discharged singly thro my Arms it gave a very sensible Shock. If these experiments prove that the electric matter does not pass the entire thickness of the Glass, it is a necessary consequence that it must alwise come out where it enterd.
The next thing I meet with is in the 5th Letter page 88 where the Abbe differs from Mr. Franklin who thinks that the whole power of giving a shock is in the Glass itself and not in the non electrics in contact with it; The experiments which Mr. Franklin gave to prove this opinion in his Experiments and Observations on Electricity Letter 3d pg 24 convinced me that he was in the right, and what the Abbe has asserted in contradiction thereto has not made me think otherwise; The Abbe perceiving, as I suppose, that the experiments as Mr. Franklin had performed must prove his assertion, alters them without giving any reason for it, and makes them in a manner that proves nothing. Why will he have the Phiol, into which the water is to be decanted from a charged Phiol, held in a mans hand? If the power of giving a shock is in the water contain’d in the Phiol, it should remain there tho decanted into an other Phiol, since no non electric body touched it to take that power off, the Phiol being placed on glass is no objection, for it can not take the power from the water if it had any but it is a necessary means to try the fact, whereas that Phiols being charged when held in a mans hand only proves that the water will conduct the Electric matter, the Abbe owns page 94 that he has heard this remarked, but says, why is not a conductor of Electricity an Electric Subject? This is not the Question. Mr. Franklin never said that water was not an Electric Subject. He said that the power of giving a shock was in the Glass and not in the water, and this his Experiments fully prove, so fully that it may appear impertinent to offer any more. Yet as I do not know that the following one has been taken notice of by any body before, my inserting of it in this place may be excus’d; it is this, Hang a Phiol, prepared for the Lyden Experiment to the Conductor by its hook, and charge it, which done remove the communication from the bottom of the Phiol, now the Conductor shews evident signs of being Electrised; if a thread be tied round it and its ends left about 2 inches long, they will extend them selves out like a pair of horns; but if You touch the Conductor a spark will issue from it and the threads will fall, nor does the conductor shew the least sign of being electrised after that, I think that by this touch I have taken out all the charge of Electric matter that was in the Conductor, the hook of the Phiol and water or filings of Iron contain’d in it, which is no more than we see all non electric bodies will receive; yet the Glass of the Phiol retains its power of giving a shock, which any one will find that pleases to try; This Experiment fully evidences that the water in the Phiol contains no more electric matter than it would do in an oppen basson, and has not any of that great quantity which produces the Shock and is only retain’d by the Glass. If after the spark is drawn from the conductor, you touch the coating of the Phiol (which all this while is supposed to hang in the air free from any non Electric body) the threads on the Conductor will instantly start up, and shew that the conductor is Electrised. It receives this electrisation from the inner surface of the Phiol, which when the outer surface can receive what it wants from the hand applied to it, will give as much as the bodies in contact with it can receive, or if they be large enough, all that it has of excess. It is diverting to see how the threads will fall and rise by touching the Conductor and Coating of the Phiol alternately.
May it not be that the difference between the charged side of the Glass and the outer or emptied side being lessened by touching the hook or the conductor the outer side can receive from the rod which touched [it] and by its receiving the inner side cannot retain so much and for that reason so much as it cannot retain Electrises the water or filings and conductor. For it seems to be a rule that the one side must be emptied in the same proportion that the other is filled. Tho this from Experiment appears evident [it] is still a Mystery not easy to be accounted for.
I am in many places of the Abbe’s book surprised to find that Experiments have succeeded so differently at Paris from what they did with Mr. Franklin and as I have allwise observed them to do. The Abbe in making experiments to find the difference between the two Surfaces of charged Glass will not have the Phiol placed on Wax, for says he, don’t you know that being placed on a body originally electric, it quickly looses its virtue; I cannot immagine what should have made him think so, it certainly is contradictory to the notions commonly received of Electrics per se and by experiment I find it intirely otherwise for having several times left a charged Phiol, for that purpose, standing on wax for hours I found it to retain as much of its charge as an other that stood at the same time on a Table: I left one standing from 10 o’clock at night till 8 next morning on wax when I found it to retain a sufficient quantity of its charge to give me a sensible commotion in my arms, tho the Room in which the Phiol stood had been swept in that time which must have raised much dust to facilitate the discharge of the Phiol.
I find that a Cork ball suspended between two bottles the one fully and the other but little charged, will not play between them but is driven into a situation that makes a triangle with the hooks of the Phiols, tho the Abbe has asserted the contrary of this page 101 in order to account for the playing of a cork ball between the wire thrust into a Phiol and one that rises up from its coating. The Phiol which is least charged must have more Electric matter given to it in proportion to its bulk than the Cork ball receives from the hook of the full Phiol.
The Abbe says page 102 that a piece of metal leafe hung to a silk thread and electrised will be repelled by the bottom of a charged Phiol which is held by its hook in the Air; this I find constantly otherwise, it is with me alwise first attracted and then repelled; it is necessary in charging the leafe to be carefull that it does not fly off to some non electric body and so discharge itself when you think it is charged. It is difficult to keep it from flying to your Rist or some part of your own body.
The Abbe says page 108 that it is not impossible, as Mr. Franklin says it is, to charge a Phiol while there is a communication form’d without from its coating to its hook; I have alwise found it impossible to charge such a Phiol so as to give a shock, indeed if it hang on the Conductor without a Communication from it you may draw a spark from it as you may from any body that hangs there, but this is very different from being charged in such a manner as to give a shock. The Abbe in order to account for the little quantity of electric matter that is to be found in the Phiol says that it rather follows the mettal than the Glass, and that it spreads into the Air from the Coating of the Phiol. I wonder how it comes not [to] do so too when it sifts thro’ the Glass and charges the exterior Surface according to the Abbes System.
The Abbes objections against Mr. Franklins two last Experiments, I think have little of weight in them, he seems indeed to have been much at a loss what to say to them, wherefore he taxes Mr. Franklin with having concealed a material part of the experiment, a thing too mean for any Gentleman to be charged with, who has not shewn as great a degree of partiallity in relating experiments, as the Abbe has don.
 Endorsed: Observations on the Abbé Nolets Letters to Mr. Franklin
 
Ex. I—I took M. Muschenbroek’s bottle and thrust a quil thro’ the cork so far that the under end of it was a quarter of an inch under the water, then I melted wax round the cork to prevent any air from geting out, and thus prepair’d Electrised the bottle when I could not perceive that the water was in the least rais’d in the quil, nor did there seem to be any alteration made in the effects of the bottle; The water would immeadiately run out at the top of the quil when this bottle was held by the fire.

Ex. II—I made a strong lather of soap in a peuter baison which was set on wax and Electrified by a communication from the Prime conductor, then I raised a large bubble in the water, by a pipe. Upon approaching this bubble with my finger it would rise to it and a spark would issue from its top. This might be repeated several times without breaking the bubble.
Ex. III—The naked Phial when charg’d will not be restored to its equilibrium by the Dissipator, as the Coated one will, that is, When the Phial is charg’d take it in one hand, and apply one end of the Dissipator to the bottom of it and bring the other end in contact with the wire in the Phial. The equilibrium will not be made thro’ the Dissipator but thro’ your body as you will easily perceive by the convulsive shock in your arms; If there be a small strap of Lead round the bottom of the Phial and one end of the Dissipator applied to that the equilibrium will be restored thro the Dissipator and you will feel nothing.
Ex. IV—Silk threads will diverge from Each other in their natural state; that is hold half a dozen Silk threads together by one of their ends and let the other hang loose they will each recede from its next near 2 inches, nor can you make them stick together.
 Endorsed: Electrical Experiments
